Citation Nr: 0411562	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  96-45 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as secondary to herbicide exposure.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 RO decision which 
denied the veteran's claim for service connection for 
peripheral neuropathy.  

A Travel Board hearing was held in October 1997, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  The Board remanded the case in May 1998 for 
further development, and the case was returned to the Board 
in April 2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The duty to assist includes obtaining relevant records that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, and that whenever the 
Secretary, after making such reasonable efforts, is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2) (West 2002).  

The veteran has testified that he has received both private 
and VA treatment for his peripheral neuropathy.  VA treatment 
records from VA medical centers and outpatient clinics have 
been associated with the claims file.  In January 2003, the 
RO sent the veteran authorizations for release of information 
in order to obtain private medical records from Dr. Blofson 
in Athol, Massachusetts.  The correspondence was returned to 
the VA as undeliverable.  On remand, the Board feels that the 
RO should make another attempt to ask the veteran to identify 
and sign releases for health care providers that treated him 
for the claimed disorder and obtain missing non-VA medical 
records that may be available and pertinent to his claim.   

The veteran contends that he has peripheral neuropathy due 
herbicide exposure in Vietnam.  In this regard, it is noted 
that he underwent a VA examination in connection with his 
claim in June 1995.  At that time, the veteran underwent an 
electromyography (EMG) nerve conduction study which concluded 
that the veteran had right ulnar neuropathy and right common 
peroneal motor neuropathy.  A copy of the VA examination 
report was associated with the claims file; however, the 
report copy is completely illegible.  The RO made several 
attempts to obtain a legible copy of the examination report, 
to no avail.  Subsequently, the RO scheduled the veteran for 
an additional VA examination in July 2003.  In a June 2003 
letter, the veteran indicated that he would be unable to 
attend the examination because he was incarcerated and asked 
that alternative arrangements be made.  Although subsequently 
compiled VA outpatient records reflect that he was released, 
it does not appear that he has yet been afforded VA 
examination.

In this regard, it is noted that under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

On remand, the RO should provide the veteran an appropriate 
examination to ascertain, whether the veteran has peripheral 
neuropathy and whether it is related to service, to include 
as secondary to herbicide exposure.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:  

1.  1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
peripheral neuropathy since his service 
discharge.  The RO should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, the RO should 
obtain copies of medical records from Dr 
Blofson in Athol, Massachusetts.  If 
records are unavailable, please have the 
provider so indicate.  Unsuccessful 
attempts to secure such evidence should be 
documented.

3.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurological 
examination to clarify the nature, time 
of onset, and etiology of any peripheral 
neuropathy found.  The claims file must 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the reports should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examination 
reports should include a detailed account 
of all pathology found to be present.  
The examiner should provide explicit 
responses to the following questions:  

(a) Does the veteran have peripheral 
neuropathy?  

(b) For any peripheral neuropathy 
identified, the examiner should determine 
the etiology and the nature and extent of 
such disorder.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
probability) that such peripheral 
neuropathy began during, or was 
aggravated (worsened), as the result of 
some incident of active service, and 
specifically whether or not the veteran 
has acute or subacute peripheral 
neuropathy as secondary to herbicide 
exposure in Vietnam.  A complete 
rationale should be provided for any 
opinion given.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


